Case 12-11687-JAD   Doc 336    Filed 08/26/19 Entered 08/26/19 13:20:05   Desc Main
                              Document      Page 1 of 4
Case 12-11687-JAD   Doc 336    Filed 08/26/19 Entered 08/26/19 13:20:05   Desc Main
                              Document      Page 2 of 4
Case 12-11687-JAD   Doc 336    Filed 08/26/19 Entered 08/26/19 13:20:05   Desc Main
                              Document      Page 3 of 4
Case 12-11687-JAD   Doc 336    Filed 08/26/19 Entered 08/26/19 13:20:05   Desc Main
                              Document      Page 4 of 4




                                                      FILED
                                                      8/26/19 12:55 pm
                                                      CLERK
                                                      U.S. BANKRUPTCY
                                                      COURT - WDPA
